Citation Nr: 0634985	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-14 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post operative chondromalacia of the right knee, 
secondary to meniscus tear, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial rating for service-
connected post operative meniscectomy of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to November 
1991, and February 1992 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, and a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In the July 2002 rating decision, the RO granted service 
connection for post operative meniscectomy of the left knee 
and assigned a noncompensable evaluation, effective November 
13, 1999, the date the veteran filed his claim.  In an April 
2003 rating decision, the RO assigned a 10 percent rating for 
the veteran's post operative meniscectomy of the left knee, 
effective November 13, 1999.  In a March 2006 rating 
decision, the RO granted service connection for instability 
of the left knee and assigned a 10 percent rating, effective 
May 29, 2003.  These assigned ratings have remained in 
effect.  

The issue of entitlement to a higher initial rating for 
service-connected post operative chondromalacia of the right 
knee, secondary to meniscus tear, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that the veteran's service-
connected post operative meniscectomy of the left knee is not 
productive of dislocated cartilage, effusion, flexion limited 
to 30 degrees, or extension limited to 15 degrees.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for service-connected post operative meniscectomy of 
the left knee have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  (Pelegrini II).      

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated	 in November 2001 
(before the rating decision on appeal), the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran a statement providing a 
detailed history of the claimed left knee disability.  The RO 
told the veteran to describe the symptoms and level of 
severity, explain when the symptoms were experienced and for 
how long, and to state whether medication was taken.  The RO 
also asked for all private treatment records that had not 
already been submitted.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision despite this omission.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and all VAMC 
treatment records.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence

In a VA examination report, dated in February 2000, Dr. N.S. 
stated that physical examination revealed range of motion 
from zero to 140 degrees in both knees.  Both knees were 
stable to stress and there was no pain on deep bending.  

In a treatment report from Winston Bone and Joint Surgical 
Associates, dated in February 2000, Dr. T.S. stated that the 
veteran had had arthroscopic surgery on his left knee in 
1999.  Dr. T.S. reported that a physical examination showed 
excellent range of motion bilaterally, with no effusion in 
either knee.  Both knees were noted to be stable to stress.  
X-rays failed to show significant abnormalities in the left 
knee.  Dr. T.S. stated that the veteran complained of left 
knee pain, but noted that it had only been 5 months since he 
had surgery on that knee.  

In a VA examination report, dated in February 2002, Dr. S.R. 
noted that he had reviewed the claims file prior to the 
examination.  Dr. S.R. noted that the veteran complained of 
locking, instability, giving away, and occasional limited 
range of motion in both knees.  Dr. S.R. noted the following 
findings on physical examination.  In the veteran's left 
knee, flexion was to 140 degrees, extension to zero.  Medial 
and lateral collateral ligaments evaluated in neutral and 30 
degrees of flexion revealed no motion.  Anterior and 
posterior cruciate ligaments evaluated in 30 degrees of 
flexion with the foot stabilized revealed 2 millimeters of 
motion.  McMurray's test was negative for instability on the 
medial side.  There was no objective evidence of painful 
motion such as edema, effusion, instability, weakness, or 
tenderness.  

In a record of treatment, dated in February 2002, Dr. L.M. 
discussed in length the veteran's history of knee injuries 
and surgeries.  Dr. L.M. stated that physical examination 
showed crepitations about the patellar tendon bilaterally, 
but there was no patellar grind.  Medial joint line 
tenderness was noted in both knees, but there was no 
effusion.  McMurray's testing was positive on the right, but 
not on the left.  Lachman's testing was negative bilaterally.  
There was no ligamentus laxity.  X-rays showed narrowing of 
the bilateral medial compartments with some spurring on the 
right, flattening of the condyle consistent with early 
degenerative changes.  Dr. L.M.'s assessment was bilateral 
knee pain consistent with early degenerative changes as a 
result of meniscal injuries at an early age.  

In a radiology report, dated in July 2002, Dr. G.S. stated 
that a magnetic resonance imaging (MRI) of the left knee 
showed a horizontal/oblique tear of the body of the  
posterior horn portions of the medial meniscus and/or post 
operative signal changes.  Dr. G.S. stated that there was no 
evidence of a cruciate ligament tear or fracture.

In a treatment report, dated in November 2002, Dr. J.S. 
stated that an MRI of the left knee suggested meniscal 
pathology and that the veteran would benefit from arthroscopy 
on that knee.  Dr. J.S. stated that the veteran's job as an 
aircraft mechanic required him to walk around a lot and that 
the veteran would be better off at a more sedentary position.  

An operative report, dated in June 2003, showed that Dr. J.S. 
performed a left knee arthroscopic partial medial 
meniscectomy.  Dr. J.S. noted that cartilage was intact.  The 
post-operative diagnosis was posterior horn meniscus 
horizontal tear of the left knee.  

A VA examination report, dated in October 2004, showed that 
the examiner reviewed the claims file.  In the report, Dr. 
M.Y. noted the following findings from physical examination.  
In the left knee, extension was to zero degrees and flexion 
was to 135 degrees.  There was crepitus in both knees, more 
on the right than left.  There was no effusion bilaterally.  
There was capsular thickening on the right, none on the left.  
Compression test was negative bilaterally.  The veteran had 
medial facet tenderness bilaterally, and lateral facet 
tenderness on the right.  There was slight instability on the 
right, which was 7 millimeters, and 5 millimeters on the 
left.  There were no anterior/posterior drawers bilaterally.  
Strength was normal bilaterally.  X-rays dated in March 2004 
showed the left knee to be normal.  

An MRI report of the left knee, dated in June 2004, showed 
medial meniscus tear horizontal at the posterior horn area.  
The doctor's diagnosis was status post medial meniscectomy 
for meniscus injury in the left.  

In a VA medical opinion, dated in February 2006, Dr. M.Y. 
clarified his report of October 2004.  Dr. M.Y. stated that 
the veteran had 7 millimeters of instability in the right, 
which was significant.  In the left, the veteran had 5 
millimeters, which was borderline instability; less than 5 
millimeters is within normal limits.  
 
Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

The Court has held that a higher disability rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2006).

Degenerative or traumatic arthritis (established by x-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003 (2006).  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  Under Diagnostic Code 5260 (limitation of 
flexion of leg), flexion limited to 30 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Flexion limited to 15 degrees warrants a 30 percent 
evaluation.  Id.  Under Diagnostic Code 5261 (limitation of 
extension of leg), extension limited to 15 degrees warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).  Extension limited to 20 degrees warrants a 30 
percent evaluation.  Id.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability, and a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee at a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  
Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability, a 20 percent evaluation is provided.  38 C.F.R. § 
4.71a, Diagnostic Code 2562 (2006).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

Analysis

The veteran's service-connected post operative meniscectomy 
of the left knee is currently rated as 10 percent disabling 
pursuant to Diagnostic Code 5260.  The veteran is also 
service-connected for instability of the left knee, evaluated 
as 10 percent disabling pursuant to Diagnostic Code 5257.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  The evaluation 
of the instability of the left knee is not presently before 
the Board.      

The Board finds that a rating in excess of 10 percent for the 
service-connected post operative meniscectomy of the left 
knee is not warranted for any period of the appeal.  The 
medical evidence does not show that at any time, flexion was 
limited to 30 degrees, or extension was limited to 15 
degrees.  The medical evidence instead shows that flexion was 
to at least 135 degrees and extension was to zero degrees on 
three occasions.  Thus, neither Diagnostic Code 5260 nor 5261 
provides the basis for a rating higher than 10 percent.  

The evidence shows neither malunion of the tibia or fibula 
nor any findings of ankylosis in either knee.  Consequently, 
ratings under Diagnostic Codes 5262 and 5256 are not 
applicable.  

Neither Diagnostic Code 5259 nor 5258 warrant a higher rating 
here either.  Regarding Diagnostic Code 5259, the highest 
rating available under that code is 10 percent.  It would be 
of no advantage to the veteran to rate the service-connected 
post operative meniscectomy of the left knee under that code.  
Diagnostic Code 5258 provides for a rating of 20 percent, but 
the veteran's disability is not productive of the criteria 
necessary for a rating under that code, namely, semilunar 
dislocated cartilage, and frequent episodes of locking and 
effusion.  

The veteran is not entitled to a separate rating under 
Diagnostic Code 5003 because arthritis of the left knee has 
not been shown.  

Finally, Diagnostic Code 5257 - recurrent subluxation or 
lateral instability - does not provide the basis for a higher 
for the service-connected post operative meniscectomy of the 
left knee because the veteran is already rated separately 
under that code.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 10 percent under Diagnostic Code 5260 or any other 
diagnostic code for a knee disability.  Also, the post 
operative meniscectomy and resulting impairment of the knee 
has not been shown to be manifested by greater than the 
criteria associated with a 10 percent rating during any 
portion of the appeal period.  Accordingly, a staged rating 
is not in order and a 10 percent rating is appropriate for 
the entire period of the veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected post operative 
meniscectomy of the left knee causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected post operative meniscectomy of the left knee 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial rating in excess of 10 percent for service-
connected post operative meniscectomy of the left knee is 
denied. 


REMAND

In August 2006, the Board received additional evidence 
pertaining to the veteran's service-connected right knee 
disability.  This newly submitted evidence consists of 
clinical records and an operative report from Dr. W.W. 
showing that the veteran received a right total knee 
arthroplasty in July 2006.  This evidence was not considered 
by the RO, but the Board received a waiver, pursuant to 38 
C.F.R. 
§ 20.1304 (2006), permitting it to review this evidence in 
the first instance.  Despite the submission of the waiver, 
the Board finds that a remand is necessary.  The newly 
submitted evidence raises a possible temporary total 
disability issue, which is inextricably intertwined with the 
issue of the evaluation of the service-connected right knee 
disability on a schedular basis.  The RO must consider this 
evidence, and any subsequent records of treatment arising out 
of the July 2006 arthroplasty, prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim for a higher rating for his service-
connected post operative chondromalacia of 
the right knee, secondary to meniscus tear, 
in light of the evidence showing that a 
right total knee arthroplasty was performed 
in July 2006.  The RO should seek to obtain 
the most recent medical evidence available 
pertaining to this procedure prior to 
rendering a decision.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


